345 S.W.3d 895 (2011)
In the Matter of the Care and Treatment of Jonathan W. CASADY, a/k/a Jonathan Warren, a/k/a Johnathan Casady, a/k/a Jonathan W. Cassady, a/k/a Jonathan Warren Casady, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72653.
Missouri Court of Appeals, Western District.
August 16, 2011.
Erika R. Eliason, Columbia, MO, for Appellant.
James R. Layton, Jefferson City, MO, for Respondent.
Before JAMES EDWARD WELSH, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Jonathan W. Casady appeals the circuit court's judgment committing him to the custody of the Department of Mental Health as a sexually violent predator. We affirm. Rule 84.16(b).